DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claims to include the feature “a controller configured to vary the parallax image based on a position of the first eye of the user and a position of the second eye of the user, … the controller is configured to, when a face of the user is inclined to a direction opposite to the reference direction in the standard state, change the reference direction, and the controller is configured to control the optical element to change the inclination direction of the optical means in accordance with the change in the reference direction.”  
The cited references teach the benefit of autostereoscopic optics being tilted [at the time of installation or manufacturing] with respect to the display to achieve smoothness of color and effective 3D perception at the position of the user’s eyes.  However, the references do not teach that “the controller is configured to control the optical element to change the inclination direction of the optical means,” in a dynamic fashion as claimed.
While there are references that can control the rotation of an autostereoscopic display panel as a whole to follow the user’s eyes, Examiner did not find a reference that rotated only the parallax optical element with respect to the display and the containing moving body, or motivation to address the particular problem with which the Applicant is concerned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483